Citation Nr: 9922823	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  92-02 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability on the basis of a direct service incurrence, and 
as secondary to a service-connected left knee disability.  

2.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his brother

ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1979 to July 1983, 
and from September 1987 to September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1991 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a left knee 
condition and a low back condition.  This matter also arises 
from a June 1991 rating action, in which the RO granted 
service connection for a left knee disability, and assigned a 
20 percent evaluation, effective from September 14, 1990.  A 
hearing was held in March 1992 at the St. Louis, Missouri RO, 
before C.W. Symanski, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b).  In August 1992, September 1994, and May 
1996, the Board remanded this matter to the RO for further 
evidentiary development.  The RO has continued to deny the 
veteran's claims for the conditions at issue, and has now 
returned the case for further appellate consideration.

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection--which describes the present case with regard to 
the left knee condition--and a claim for an increased rating 
of a service connected disability.  Accordingly, the left 
knee condition issue for appellate consideration is reflected 
on the first page of this decision in accordance with 
Fenderson.  

The issue of entitlement to a rating in excess of 20 percent 
for a left knee disability will be addressed in the Remand 
following the decision.  


FINDINGS OF FACT

1.  There is no medical evidence of current lumbar spine 
disability. 

2.  The claim for service connection for a lumbar spine 
disability is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for a lumbar spine 
disability on the basis of a direct service incurrence, and 
as secondary to a service-connected left knee disability is 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on the veteran's enlistment 
examination in May 1987, no low back abnormalities were 
reported or noted.  In July 1988 he complained of low back 
pain and aspirin was prescribed.  In November 1988 he again 
complained of low back pain.  He reported no trauma or heavy 
lifting.  It was noted that he was obviously in severe pain.  
Examination showed decreased range of motion and lumbosacral 
spasms.  He was referred to physical therapy.  An x-ray 
showed minimal narrowing of the L4-5 inner space, noted to be 
questionable.  On his July 1990 Report of Medical History, 
prepared in conjunction with his service separation 
examination, the veteran complained of recurrent low back 
pain for a period of 1 year and 8 months.  His separation 
examination in July 1990 showed no abnormalities of the spine 
on clinical evaluation. 

In September 1990 the veteran filed a claim for service 
connection for severe back pain and narrowing of the L4-5 
inner space that occurred on November 28, 1988.

On VA examination in November 1990 the veteran complained of 
constant pain in the lower back.  He also indicated that 
since the knee injury, he had pain in the low back.  He 
denied any previous low back trauma.  An x-ray of the 
lumbosacral spine showed Schmorl's Nodes in the lumbar 
interspaces throughout the lumbar spine, and an otherwise 
normal lumbosacral spine.  The pertinent diagnosis was 
history of low back pain, with no abnormalities.  

In a September 1991 substantive appeal (Form 9) the veteran 
claimed that since most of his weight was shifted to his 
right leg, he would use his left leg mostly for balance, 
which affected his spine, causing pain that was sometimes 
unbearable.  

In March 1992 the veteran testified at a hearing before the 
undersigned Member of the Board.  He testified that his low 
back started bothering him during service, right after he was 
released from the hospital, and that his back problems were 
due to his knee injury.  He reported that he first went for 
treatment for his low back in approximately November 1988, 
and since that time his low back problems had worsened.  The 
veteran's brother testified that since the veteran was 
separated from service, he had many difficulties with his low 
back.  

In August 1992 the Board remanded this matter to the RO to 
schedule the veteran for special orthopedic and neurologic 
examinations of his back and left knee.  

On VA examination in October 1992, there was no evidence of 
disease or injury of the spinal cord.  The diagnosis was 
chronic low back pain, with no evidence of radiculopathy.  
The examiner could not confirm or deny that this condition 
was caused or aggravated by the veteran's activities while in 
service.  An x-ray of the lumbosacral spine was unremarkable.  

In a February 1993 internal medicine examination report by 
Yusuf M. Chaudhry, M.D., M.S., it was noted that the veteran 
reported having frequent back problems.  He reported that 
after he got out of the hospital, he bent over to sweep, 
which resulted in his low back pain.  He complained of 
constant low back pain with numbness and tingling down the 
left leg.  The pertinent impression was chronic low back pain 
syndrome.  

In September 1994 the Board remanded this matter to the RO 
for further evidentiary development.  Specifically, the RO 
was directed to contact the veteran and request that he 
provide the names and addresses of all health care providers 
from whom he had received treatment for his left knee 
disorder and his low back.  The RO was also directed to 
schedule the veteran for a special orthopedic examination to 
determine the nature and extent of any left knee disorder and 
to ascertain the nature of any low back disability present.  
The examiner was requested to provide an opinion as to the 
relationship, if any, between the veteran's left knee 
disorder and any low back disorder present.  

In October 1994 the RO sent a letter to the veteran 
requesting that he provide information pertaining to any 
treatment received for his left knee disorder and his low 
back condition, as well as authorizations for release of 
information.  The record reflects that the veteran did not 
respond to this request. 

On VA examination of the lumbar spine in March 1995, the 
veteran reported having low back pain while lying in bed the 
week after knee surgery, and reported having on and off back 
discomfort since then.  He also reported that 18 weeks after 
the surgery he bent over to pick something off the floor and 
suddenly had back pain and could not straighten up.  The 
examiner noted that there was no claims file to review.  The 
examiner basically opined that the pathology of the knee did 
not cause the back problem.  The examiner also opined that 
the symptomatology of the back discomfort could be aggravated 
by the pathology of the knee.  The examiner noted that due to 
the ankylosing of the knee, and the fact that he could not 
completely extend the knee, there was probably some 
biomechanics in the veteran's gait that aggravated the back 
pain symptoms.  An x-ray showed a normal lumbar spine.  The 
diagnosis was lumbosacral strain.

In May 1996 the Board again remanded this matter to the RO 
for further evidentiary development.  Specifically the RO was 
directed to obtain records from the St. Louis VAMC pertaining 
to any treatment received by the veteran for his low back 
disability and his left knee disability since November 1992.  
The RO was directed to contact the veteran and request that 
he furnish the names and addresses of all health care 
providers from whom he has received treatment for his left 
knee disability and his low back.  The RO was also directed 
to contact the Social Security Administration and obtain a 
copy of any disability determination decision rendered, as 
well as copies of all medical records upon which the decision 
was based.  Finally, the RO was directed to schedule the 
veteran for a VA orthopedic examination to ascertain the 
nature of any low back disability present, including the 
proper diagnosis and its etiology.  

In June 1996 the RO sent a letter to the veteran requesting 
that he provide information pertaining to any treatment 
received for his left knee disability and low back 
disability.  In a June 1996 statement, the veteran reported 
on treatment he had received for his left knee only.  

In June 1996 the RO requested from the St. Louis VAMC all 
records concerning treatment received by the veteran for his 
low back disability from November 1992 to the present.  The 
only documents received from the St. Louis VAMC were the VA 
examination reports dated in October 1992 and March 1995, 
which the RO noted were already in the claims folder.

In a May 1997 report of contact with the Social Security 
Administration, the RO learned that the veteran was not 
entitled to social security benefits and there was no medical 
evidence available. 

A June 1997 VA treatment record shows that the veteran 
complained of low back pain and was referred to neurology.  
The provisional diagnosis was herniated disc.  

On VA examination in July 1998 the veteran reported that 
while he was in the hospital, lying in bed after his knee 
surgery, he began noticing low back pain.  Upon leaving the 
hospital, he described that he bent over and developed acute 
low back pain.  He claimed he was unable to do his work in 
the military due to his low back and left knee complaints.  
The pertinent diagnosis was history of low back pain.  The 
examiner noted that the veteran had symptoms of low back pain 
which were not associated with any abnormal objective 
physical findings or abnormal x-rays.  The examiner also 
noted that in reviewing the veteran's low back pain 
complaints, nothing was found to suggest disability.  The 
examiner opined that the onset of low back pain following his 
knee surgery could have occurred because of guarding his left 
knee or he could have sustained a low back strain.  However, 
the examiner noted no findings to show that his lack of full 
range of motion of the left knee was contributing to his low 
back complaints.  The examiner opined that there was no 
relationship between his current low back complaints and the 
left knee disability.

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131.  The law also provides that 
disability which is proximately due to or the result of a 
service-connected disability shall be service-connected.  38 
C.F.R. § 3.310.  Service connection may also be established 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

The law provides that a claimant for benefits under a law 
administered by the Secretary of the Department of Veteran 
Affairs shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not, his appeal must fail, and there is no duty to 
assist him further in the development of his claim as any 
such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for service connection for a lumbar spine disability is not 
well grounded.  To sustain a well grounded claim, the 
claimant must provide evidence demonstrating that the claim 
is plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded, if the evidence shows that the condition was 
observed during service or any applicable presumption and 
continuity of symptomatology was demonstrated thereafter, and 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The veteran claims that he has a lumbar spine disability that 
had an onset during service.  He alternatively claims that 
his lumbar spine disability is due to the service-connected 
left knee disability.  The threshold requirement that must be 
met in any claim of service connection is that the disability 
claimed must be shown present.  38 U.S.C.A. §§ 1131, Caluza, 
supra.  Here, the veteran has not submitted any competent 
(medical) evidence that he has a lumbar spine disability.  
Therefore, he has failed to satisfy the threshold Caluza 
requirement for well-grounded claims of service connection.  
Lay statements, such as the veteran's own assertions that he 
has a current lumbar spine disability, are not competent 
evidence in this matter.  As a layperson, he does not have 
the expertise to establish a medical diagnosis.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  On the most recent VA 
examination in July 1998, the veteran complained of low back 
pain.  The VA examiner found no evidence of disability in the 
low back and gave a diagnosis of history of low back pain.  
Without medical evidence of a current lumbar spine 
disability, the claim of service connection for such 
disability is not well-grounded.  Caluza, supra.


ORDER

Entitlement to service connection for a lumbar spine 
disability, either on the basis of direct service incurrence 
or as secondary to a service-connected left knee disability, 
is denied.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The Court has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
medical records to which he has referred and obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist the veteran includes the obligation to obtain 
ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.

The RO's attention is directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  Therein, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 4.45 (1998).  
It was specified that the medical examiner should be asked to 
determine the extent of functional disability due to pain and 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination, and such 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss or ankylosis 
due to any weakened movement, excess fatigability or 
incoordination.  It was also held that 38 C.F.R. § 4.14 
(avoidance of pyramiding) did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.

The Board finds that since the most recent VA examination in 
1998 was not conducted according to the mandates of DeLuca, 
that it is unclear as to the current severity of the 
veteran's service-connected left knee disability.  Of record 
is the report of the most recent VA examination in July 1998, 
on which the examiner noted the veteran's complaints of left 
knee pain and noted that range of left knee motion was 
restricted from 5 degrees to 125 degrees.  The veteran 
reported that he was unable to squat or kneel due to left 
knee pain.  It was noted that he had knee pain at the 
extremes of full flexion, but the examiner did not indicate 
whether range of motion was further limited by pain, and if 
so, whether such determination could be portrayed in terms of 
the degree of additional range of motion loss due to pain.  
Moreover, the examiner did not indicate whether the left knee 
exhibited weakened movement, excess fatigability, or 
incoordination, or whether it was feasible to express 
findings of weakened movement, excess fatigability, or 
incoordination in terms of the degree of additional range of 
motion loss, pursuant to DeLuca.  In view of the foregoing, 
the veteran should be afforded another VA examination, in 
compliance with DeLuca.  

Additionally, the VA examiner in 1998 referred to VA 
treatment received for the left knee in July 1997 and May 
1998.  The Board notes that such treatment records are not in 
the claims folder, as the most recent VA treatment record in 
the claims folder is in June 1997.  Since the RO has been put 
on notice of the existence of such records which may contain 
information to support the veteran's claim, and because VA 
records are constructively of record, they must be obtained.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, it should be pointed out that VA General Counsel has 
recently addressed the question of multiple ratings when 
evaluating knee disabilities.  VAOPGCPREC 23-97 (July 1, 
1997).  It was specifically held that arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  Such an opinion suggests 
that separate ratings may be awarded for limitation of motion 
and instability.  Accordingly, the case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his left knee disability since June 1997.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  This 
should specifically include complete VA 
treatment records, including for the 
dates noted on the July 1998 VA 
examination.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service connected left 
knee disability.  The claims folder must 
be reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should note whether there 
are any further limitations due to pain 
and, if so, quantify the degree of 
additional impairment due to pain.  The 
examiner should be asked to determine 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record with consideration 
specifically being given to whether the 
veteran may be entitled to separate 
ratings for instability and limitation of 
motion.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

